DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, 11, and 20 are objected to because of the following informalities:  
As per claim 1, Applicant recites “method in a data processing system comprising at least one processor and at least one memory” which is phrased awkwardly.  Firstly, the “method in” language does not adequately express the relationship between the method and the data processing system.  Secondly, without context or appropriate punctuation, the Applicant’s phrasing could lend itself to the method comprising a processor and memory rather than the system.  
As per claims 1, 10, 11, and 20, Applicant recites “at least one parameter information” which is awkwardly phrased with regard to “one parameter information”.  The Applicant should consider rephrasing the limitation “parameter information”.  This term is used elsewhere, and is likewise awkward.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 1, the Applicant recites “a prefix-based estimator system”, “identifying a prefix”, and “an optimized prefix-based dynamic estimator”.  The inclusion of prefix is not enabled in as much as the disclosure does not provide clear direction for what constitutes a prefix.  While the Applicant has discussed languages of the prefix [0096]  and some details for the concept of estimating a prefix, what appears lacking, at the very least, is a description of the body of data represented by a prefix. The Applicant claims that a subset of time-ordered vehicle states correspond to the prefix, which does not appear enabled by the disclosure. The disclosure further does not provide an enabling disclosure as to what a prefix-based dynamic estimator or an optimized prefix-based dynamic estimator may be.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims (While publications and prior art exist related to pre-fix optimization, it is not clear how such techniques are applied as instantly claimed.  Neither the disclosure or extant art render the claim limitations enabled.); 

(C) The state of the prior art (While publications and prior art exist related to pre-fix optimization, it is not clear how such techniques are applied as instantly claimed.  Neither the disclosure or extant art render the claim limitations enabled.); 
(E) The level of predictability in the art (While publications and prior art exist related to pre-fix optimization, it is not clear how such techniques are applied as instantly claimed.  Neither the disclosure or extant art render the claim limitations enabled.); 
(F) The amount of direction provided by the inventor (While publications and prior art exist related to pre-fix optimization, it is not clear how such techniques are applied as instantly claimed.  Neither the disclosure or extant art render the claim limitations enabled.); 
(G) The existence of working examples (The Applicant has not provided an indication of any working example); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure  (As provided by the disclosure, one having ordinary skill in the art would be forced to undertake undue experimentation in an effort to make or use the claimed invention). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright,
As per claims 5 and 15, Applicant’s recitation of “the prefix belongs to a language comprising a plurality of prefixes” lacks enablement for the reasons enumerated supra with regard to claim 1.  Without enablement for what a prefix is or even what a plurality of prefixes may be, this claim suffers from lack of enablement. This claim is likewise not enabled in consideration of the rationale presented supra pertinent to “prefix”.
As per claims 6 and 16, provided the lack of enablement for what a “prefix” is intended to mean, the provision of “a bounded error estimate for all prefixes in the language” is likewise not enabled in consideration of the rationale presented supra pertinent to “prefix”.
Claims 2-10 and 12-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claims 1 and 11, Applicant recite “includes at least one parameter information and a discrete state” which is indefinite as the scope of the claim is unclear with respect to whether “at least one” is pertinent to “parameter information” or “parameter information and a discrete state”.  This claim language has been interpreted in accordance with the prior art rejection infra.
As per claims 1 and 11, the Applicant recites “the plurality of vehicle states includes at least one parameter information and a discrete state” but also “a most recent vehicle state of the plurality of vehicle states has at least one parameter information missing” (emphasis added).  As 
Claims 6 and 16 recite the limitation "the estimator".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 17 recite the limitation "the estimator".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a process, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“determining a most recent vehicle state of the plurality of vehicle states has at least one parameter information missing”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. 
“identifying a prefix comprising a missing data pattern that matches a sequence of discrete states of a subset of time-ordered vehicle states including the most recent vehicles state, wherein the subset of time-ordered vehicle states correspond to the prefix”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an evaluation or casting judgement. 
“calculating an estimated updated vehicle state of the vehicle using an optimized prefix-based dynamic estimator based on the prefix and the subset of time-ordered vehicle states”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an evaluation or casting judgment.
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical application.
The Applicant has recited a claim in which a system obtains data from sensors to which the judicial exception is applied and then the results of the judicial exception are output.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant discloses that “[t]he present disclosure provides an improved method of estimating a dynamic state update of a vehicle using a pattern of previous measurements which have missing measurements” (PG Pub [0006]).  The improvement alleged in the Specification has not made its way into the claim in a meaningful way.  The Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“a data processing system comprising at least oen processor and at least one memory”
This is recited at a high level of generality and is not necessarily limiting to the instant method claim, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“receiving a plurality of vehicle states at a plurality of time points from at least one sensor coupled to a vehicle, wherein each of the plurality of vehicle states includes at least one parameter information and a discrete states”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing see MPEP 2106.05(I)(A))
 “providing the estimated updated vehicle state to a driving control system of the vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2-10, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Subject Matter Eligibility Analysis of claim 11 (see MPEP 2106.03):
Step 1: As a process, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 11 is directed to:
“determine a most recent vehicle state of the plurality of vehicle states has at least one parameter information missing”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. 
“identify a prefix comprising a missing data pattern that matches a sequence of discrete states of a subset of time-ordered vehicle states including the most recent vehicles state, wherein the subset of time-ordered vehicle states correspond to the prefix”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an evaluation or casting judgement. 
“calculate an estimated updated vehicle state of the vehicle using an optimized prefix-based dynamic estimator based on the prefix and the subset of time-ordered vehicle states”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an evaluation or casting judgment.
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical application.
The Applicant has recited a claim in which a system obtains data from sensors to which the judicial exception is applied and then the results of the judicial exception are output.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant discloses that “[t]he present disclosure provides an improved method of estimating a dynamic state update of a vehicle using a pattern of previous measurements which have missing measurements” (PG Pub [0006]).  The improvement alleged in the Specification has not made its way into the claim in a meaningful way.  The Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“at least one sensor coupled to a vehicle”
This is recited at a high level of generality and is not necessarily limiting to the instant method claim, i.e., as a generic sensor performing a generic function of sensing data.  This generic limitation is no more than mere instructions to apply the exception using a generic sensing component.  Accordingly, this additional element does not integrate the abstract idea into a practical application see MPEP 2106.05(I)(A))
 “a controller”
This is recited at a high level of generality and is not necessarily limiting to the instant method claim, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“receive a plurality of vehicle states at a plurality of time points from at least one sensor coupled to a vehicle, wherein each of the plurality of vehicle states includes at least one parameter information and a discrete states”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see
 “provide the estimated updated vehicle state to a driving control system of the vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 11 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 12-20, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Intended Use
It is noted that claim 16 contains a statement of intended use or field of use (e.g. “to provide”, etc.).  These “to” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  
                See MPEP § 2114 which states:
“A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.


Claim Interpretation
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-4, 9, 10-11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US 2018/0136000) in view of Vaidyanathan (WO 2007/147166 A2).

As per claim 1, Rasmusson teaches a method in a data processing system comprising at least one processor ([0027] “a processor” see also, Claim 15 “one or more processors”) and at least one memory (claim 15 “storage media coupled to one or more of the processors), the at least one memory comprising instructions executed by the at least one processor (Claim 15 “comprising instructions operable when executed by one or more of the processors”) to implement a data estimator system, the method comprising:

 receiving a plurality of vehicle states at a plurality of time points from at least one sensor coupled to a vehicle, wherein each of the plurality of vehicle states includes at least one parameter information and a discrete state ([0042] “received autonomous-vehicle sensor data may supply information”); 

determining a most recent vehicle state of the plurality of vehicle states has at least one parameter information missing ([0042] “sensor data may exclude information” and “data that is missing from the sensor data”); 

identifying a sensor data comprising a missing data pattern that matches a sequence of discrete states of a subset of time-ordered vehicle states including the most recent vehicle state, wherein 

calculating an estimated updated vehicle state of the vehicle using an optimized dynamic estimator based on the sensed data and the subset of time-ordered vehicle states ([0042] “The autonomous-vehicle UI device may then stitch together th autonomous-vehicle sensor data with the weather data to provide an accurate situational-awareness view that includes both an accurate representation of objects on the ground an an accurate representation of the sky”); 

Although Rasmusson does not explicitly disclose that the data is time-ordered, it does teach that the vehicle may be driving, which would implicitly include sensing a changing vehicle state over time as the vehicle moves (See [0034] “autonomous vehicle 140 may be driving”  “To render the situational-awareness view, one or more computing devices associated with autonomous vehicle 140 may use autonomous-vehicle sensor data”)  

and 

providing the estimated updated vehicle state to a driving control system of the vehicle ([0042] “The autonomous-vehicle UI device may then stitch together the autonomous-vehicle sensor data with the weather data to provide an accurate situational-awareness view that includes both an accurate representation of objects on the ground and an accurate representation of the sky.”).  



As per claim 3, Rasmusson teaches the method of claim 1, wherein the at least one sensor includes a LIDAR sensor ([0031] “LIDAR sensors”).  

As per claim 4, Rasmusson teaches the method of claim 1, wherein the at least one sensor includes a camera ([0031] “optical cameras”).  

As per claim 9, Rasmusson teaches the method of claim 1, wherein the missing data pattern comprises weather data, map data, and image data.  Rasmusson does not explicitly disclose six discrete states however it is further conceivable that each of weather, map, and image data may each comprise additional subsets of data.  The Applicant has not demonstrated a criticality of the claimed number of discrete states however optimization within prior art conditions or through routine experimentation could reveal 6 discrete states as an improved manner of accomplishing vehicle control.  MPEP 2144.05.  It would have been obvious to modify Rasmusson with the inclusion of 6 state data patterns to include sufficient data for safely managing a vehicle in a real 

As per claim 10, Rasmusson teaches the method of claim 1.  Rasmusson does not explicitly disclose at least one of the time-ordered vehicle states preceding the most recent vehicle state has at least one parameter information missing.  However, in a related invention, Vaidyanathan teaches populating missing data prefix-projected pattern growth utilizing the mining of sequential patterns and extracting data therefrom (claim 12 “populating at least a portion of the data set in the event of missing data where the portion of the data is populated via [] prefix-projected sequential pattern mining”).  It would have been obvious to modify Rasmusson with the utilization of a prefix-projected sequential pattern in estimating the parameter missing before a most recent vehicle state in considering an affine relationship as it constitutes the application of a known technique to a known method ready for improvement to yield predictable results.

As per claim 11, Applicant recites essentially the same invention as the method of claim 1 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.

As per claim 13, Applicant recites essentially the same invention as the method of claim 3 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.

As per claim 14, Applicant recites essentially the same invention as the method of claim 4 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.



As per claim 20, Applicant recites essentially the same invention as the method of claim 10 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.



Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US 2018/0136000) in view of Vaidyanathan (WO 2007/147166 A2) as applied to claims 1 and 11 respectively above (“Rasmusson”), and further in view of Shostak (US 2010/0207754).

As per claim 2, Rasmusson teaches the method of claim 1,  Rasmusson does not explicitly disclose that the at least one sensor includes a speedometer.  However, in a related invention Shostak teaches the utilization of a speedometer as a vehicle data sensor ([0189]).  It would have been obvious to modify Rasmusson with the utilization of a speedometer as at least one sensor because it constitutes the combining of prior art elements according to known methods to yield predictable results.

As per claim 12, Applicant recites essentially the same invention as the method of claim 2 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US 2018/0136000) in view of Vaidyanathan (WO 2007/147166 A2) as applied to claims 1 and 11 above respectively (“Rasmusson”), and further in view of Antunes, “Sequential Pattern Mining With Approximated Constraints” (Referred hereinafter to as “Antunes”).

As per claim 5, Rasmusson teaches the method of claim 1.  Rasmusson does not explicitly disclose that the prefix belongs to a language comprising a plurality of prefixes.  However, in a related disclosure Antunes teaches a plurality of prefixes in the language instantly considered. (at 5 ‘for every sequence that satisfies C, also do all of its prefixes’).  It would have been obvious to modify Rasmusson with a plurality of prefixes because the duplication of parts is an obvious modification with no patentable significance unless new and unexpected results are produced (See  MPEP 2144.04(VI)(B)).  

As per claim 15, Applicant recites essentially the same invention as the method of claim 5 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US 2018/0136000) in view of Vaidyanathan (WO 2007/147166 A2) in further view of Antunes as applied to claims 5 and 15 above respectively (“Rasmusson”), and further in view of Lauer “Global optimization for low-dimensional switching linear regression and bounded-error estimation” (Referred hereinafter to as “Lauer”).

As per claim 6, Rasmusson teaches the method of claim 5.  Rasmusson does not explicitly disclose that the estimator is optimized to provide a bounded error estimate for all prefixes in the language.  However, in a related invention, Lauer teaches the utilization of error estimation techniques in processing the data utilized for computation (at 1 “bounded-error estimation is related to robust estimation in the presence of outliers and exact recovery under sparse noise”).  It would have been obvious to modify Rasmusson with the utilization of a optimization of the estimator to provide a bounded error estimate for all prefixes in the language because it constitutes the combining of prior art elements according to known methods to yield predictable results.

As per claim 16, Applicant recites essentially the same invention as the method of claim 6 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US 2018/0136000) in view of Vaidyanathan (WO 2007/147166 A2) as applied to claims 1 and 11 above respectively (“Rasmusson”), and further in view of Megretski “Multivariable Control Systems” (Referred hereinafter to as “Megretski”).

As per claim 7, Rasmusson teaches the method of claim 1. Rasumsson does not explicitly disclose that the estimator is optimized using a Q-parametrization technique.  However, Megretski teaches Q-parameterization as an optimization method providing a very simple affine 

As per claim 17, Applicant recites essentially the same invention as the method of claim 7 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US 2018/0136000) in view of Vaidyanathan (WO 2007/147166 A2) as applied to claims 1 and 11 respectively above (“Rasmusson”), and further in view of Shum (US 2019/0354643).

As per claim 8, Rasmusson teaches the method of claim 1, wherein the driving control system is that of an autonomous-vehicle ([0052].  Rasmusson does not explicitly disclose that the system is an adaptive cruise control system.  However, in a related invention, Shum teaches that adaptive cruise control may constitute a feature of an autonomous vehicle ([0069]).  It would have been obvious to modify Rasmusson with the inclusion of adaptive cruise control features because it would constitute the combining of prior art elements according to known methods to yield predictable results.

As per claim 18, Applicant recites essentially the same invention as the method of claim 8 and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663